DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Please note that the Examiner of the present application has changed. While some of the grounds of rejection have been maintained (notably, the prior art rejections), the text of those rejections has been streamlined for clarity and readability. As some of the grounds of rejection have been withdrawn, the present action is being made Non-Final. 

Applicant’s amendments filed 9/7/2021 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-19 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding Claim 1
The claim does not fall within at least one of the four categories of patent eligible subject matter because while the claim purports to be a system, it merely sets forth a series of software elements.  The claimed “electronically stored information” is merely directed to data.  Each of the “flight-recommendation-and-booking subsystem” and “augmented-reality flight-viewing subsystem” is described in the specification as software implemented by one of a variety of computing systems.  
Further, applicant’s remarks note that (emphasis added): 
“[t]he augmented-reality flight- viewing subsystem is generally a subsystem of an automated flight- recommendation-and-booking system…Because the currently claimed automated-reality-flight-viewing subsystem is implemented in software, the control-flow diagrams constitute structure, as stated in Enfish, quoted above. Because the current application clearly associates the phrase "augmented-reality flight-viewing subsystem" without structure, there is no basis for invoking 35 U.S.C. §112(f).” (see page 11 of Remarks). 
Thus, applicant has confirmed that the “flight-recommendation-and-booking subsystem” and “augmented-reality flight-viewing subsystem” are each software elements without structure.
software per se. Software per se does not fall within one of the four statutory categories of invention. (See Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972))

Regarding Claims 2-11
Claims 2-11 set forth additional functionality of the software, but do not set forth any structural elements.  Accordingly, the claims do not cure the deficiencies of Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3, 6-10, 12-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilde (US 2017/0178260 A1).
Regarding Claim 1
Wilde discloses an automated flight-recommendation-and-booking system comprising:
electronically stored information about flights, airlines, and other information relevant to air travel (at least Fig. 1, paragraph 76: Flight data 129 and location, maps, and navigation information stored in external data sources accessible via API and therefore must be electronically stored)
a flight-recommendation-and-booking subsystem, implemented within a cloud-computing facility, data center, or one or more Internet-connected servers (at least paragraph 25: system may be implemented with network-connected servers and/or computer systems) 
an augmented-reality flight-viewing subsystem that displays an augmented-reality image that includes a virtual image (at least paragraph 41: display subsystem used to provide virtual reality display and can include an image captured from a camera and reproduced with virtual graphical elements) of a world globe annotated with flight information (at least Figs. 4B, 7D-G, 8A-D and 9A-C; paragraphs 0088, 0121, 0124: virtual reality display includes globe with flight information)

EXAMINER NOTE:  The modifying terms “augmented-reality flight-viewing” and “flight-recommendation-and-booking” associated with each of the claimed subsystems are considered to be merely non-functional labels, and are given little patentable weight.  The metes and bounds of each of these subsystems are defined by their claimed functionality and structure.

Regarding Claim 12
Wilde discloses a method that displays flight information, the method comprising:
receiving flight information, including starting and ending points of one or more flights (at least Fig. 1, paragraph 76: Flight data 129 and location, maps, and navigation information stored in external data sources and retrieved via API); 
accessing a world-globe model (at least Figs. 4B, 7D-G, 8A-D and 9A-C; ¶0088, ¶0121 and ¶0124: globe model accessed for user interaction and inclusion within virtual reality display); 
rendering a virtual image of a world globe annotated with flight information (at least Figs. 4B, 7G, 8A and 9A-C; ¶0088, ¶0121, ¶0124); 
incorporating the virtual image of the world globe annotated with flight information in an electronically displayed representation of a scene within a field of view of a camera, so that the virtual image of the world globe annotated with flight information appears to be located at a position within the scene within the field of view of the camera (at least Figs. 4B, 7D-G, 8A-D and 9A-C; ¶0088, ¶0121, ¶0124, ¶0126, ¶0041, ¶0048: virtual reality display provided of globe with annotated flight information, appears as if user is viewing the scene; the display subsystem presenting the virtual reality display incorporates scenes captured by camera and adds virtual elements)
responding to input directives to alter display of the virtual image of the world globe annotated with flight information (at least Figs. 4B, 7D-G, 8A-D and 9A-C; ¶0089, ¶0120, ¶0126: user can manipulate virtual reality display including globe and annotated flight information)

Regarding Claim 19
Claim 19 is parallel in scope to claim 12 and therefore rejected on similar grounds.

Regarding Claims 2, 13
Wilde
wherein the virtual image of the world globe annotated with flight information is annotated with arcs representing flights made by a client of the automated flight-recommendation-and-booking system (at least Figs. 7G, 8A and 9A-C;).

Regarding Claims 3, 14
Wilde further discloses:
wherein the virtual image of the world globe annotated with flight information can be controlled, through input to the augmented-reality flight-viewing subsystem, to spin in a selected direction (at least ¶0120: ”[…A user can grab and spin globe 705 to view various cities and select an origin for travel”).

Regarding Claims 6, 17
Wilde further discloses:
wherein the augmented-reality flight-viewing subsystem is implemented in a smart phone (at least ¶0035: electronic device that implements virtual reality display may be mobile phone). 

Regarding Claim 7
Wilde further discloses: 
wherein a smart phone renders the virtual image of the world globe annotated with flight information from a world-globe model stored in a memory within the smart phone and flight information transmitted to the smart phone by the flight-recommendation-and-booking subsystem (at least Figs. 4B, 7D-G, 8A-D and 9A-
incorporates the virtual image of the world globe annotated with flight information in an electronically displayed representation of a scene within a field of view of a camera within the smart phone, so that the virtual image of the world globe annotated with flight information appears to be located at a position within the scene within the field of view of the camera (at least Figs. 4B, 7D-G, 8A-D and 9A-C; ¶0088, ¶0121, ¶0124, ¶0126, ¶0041, ¶0048: virtual reality display provided of globe with annotated flight information, appears as if user is viewing the scene; the display subsystem presenting the virtual reality display incorporates scenes captured by camera and adds virtual elements)

Regarding Claim 8
Wilde further discloses: 
wherein a smart phone initially positions the virtual image of the world globe annotated with flight information within a scene within a field of view of a camera by displaying a graphic for positioning within the scene within the field of view of the camera by translating and orienting the smart phone (at least ¶0026, ¶0035, ¶0041-0043, ¶0047-0048, ¶0058: virtual reality system determines orientation of computing device, which may be a mobile phone, and orients imagery within display to coincided with user’s field of view)

Regarding Claim 9
Wilde further discloses: 
wherein a smart phone maintains an apparent location of the virtual image of the world globe annotated with flight information in three-dimensional space as the smart phone is subsequently reoriented and translated in three-dimensional space (at least ¶0026, ¶0035, ¶0041-0043, ¶0047-0048, ¶0058: virtual reality system determines orientation of computing device, which may be a mobile phone, and orients imagery within display to coincided with user’s field of view)


Regarding Claim 10
Wilde further discloses: 
wherein input to a smart phone selects a set of flights for annotation of the virtual image of the world globe based on any of various different criteria, including time frames, airlines, geographical regions, and other criteria (at least Figs. 9A-C: multiple flights selected for annotation and displayed)

Regarding Claim 18
Wilde further discloses:
wherein the smart phone communicates with a flight- recommendation-and-booking subsystem of an automated flight-recommendation-and-booking system to receive the flight information (at least paragraph 76-77, 35: API 130 executed on computing device communicates with External Data Sources 120 to acquire 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Kommuri et al. (US 20130120166 A1, hereinafter Kommuri).
Regarding Claims 4, 15
Wilde further discloses: 
wherein the flight-information annotation can be controlled, through input to the augmented-reality flight-viewing subsystem, (at least ¶¶0089-0090: user can add/remove flights and information to annotated world view), to:
deleting arcs (at least Figs. 7E-G and 8A-D; ¶¶0089-0090, ¶0121: user can add/remove flights and information to annotated world view; removing flights deletes the arcs of those flights); 
adding arcs by selecting additional flights for display (at least Figs. 7E-G and 8A-D; ¶¶0089-0090, ¶0121: user can add/remove flights and information to annotated world view; adding flights adds the arcs of those flights); and 
adding additional alphanumeric annotations (at least Figs. 9A-B; ¶0126: user can select flight path  to view further flight details and pricing).

Wilde does not explicitly disclose: 
change display colors of the arcs and change display thickness of the arcs. 

However, Kommuri teaches that it is known to include altering color and any other graphically distinguishable effects of arcs of flight paths (see at least paragraphs 35, 39: arcs of flights may be distinguished by altering color and any other graphically distinguishable effects) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Wilde with the alteration of display effects of flight path arcs, as taught by Kommuri, since such a modification would have allowed flight paths to be readily ascertained and distinguished from each other (at least paragraph 35 of Kommuri).



4.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Song et al (US 20200126300 A1, hereinafter Song).
Wilde, further discloses:
wherein display of the virtual image of the world globe annotated with flight information can be altered, through input to the augmented-reality flight-viewing subsystem (at least Figs. 7E-G and 8A-D; ¶¶0089-0090, ¶0121: user can alter contents and configuration of virtual reality display with hand movements), alterations including:  
reorienting the virtual image of the world globe (at least Fig. 7A,  ¶0120: “user can grab and spin globe 705 to view various cities and select an origin for travel”), rescaling the virtual image of the world globe; and 
changing a rate of spin (¶¶0120-0121 “user can grab and spin globe 705 to view various cities and select an origin for travel”;  since user can choose how far to spin globe a rate (magnitude) of spin is changed) 
Wilde does not explicitly disclose:
rescaling the virtual image of the world globe
However, Song teaches rescaling a virtual element in an augmented reality view (at least paragraphs 93, 101: enable the user to zoom in AR content) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention, as taught by Wilde with rescaling the virtual content of an augmented reality view, as taught by Song, since such a modification would have provided a world-scale representation of geographic information that visualizes a path from the current location to the destination location. (at least paragraph 6 of Song).
5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Wilde (US 20200162851 A1, hereinafter Wilde ‘851).
Wilde discloses the claimed invention except for:
wherein multiple users can view and compare their flights via a distributed, peer-to-peer augmented-reality flight- viewing subsystem

Wilde ‘851 teaches that it is known to include multiple users can view and compare their flights via a distributed, peer-to-peer augmented-reality flight- viewing subsystem (at least paragraphs 89, 99:  users may share flight data in an augmented reality, peer-to-peer environment) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Wilde, with the multiple users viewing and comparing flight information, as taught by Wilde ‘851, since such a modification would have provided a seamless connection model where the user of the devices wanting to share information should only worry about which information to share and not how to setup the sharing mechanism. (at least paragraph 5 of Wilde ‘851).

Response to Arguments
	Applicant’s arguments with respect to the 35 USC 112(f) invocation and the 35 USC 112(b) rejections have been fully considered, and are persuasive.  Accordingly, the rejections and invocation have been withdrawn.

	Applicant’s arguments with respect to the rejection of the claims under 35 USC 101 as directed to a judicial exception without significantly more have been fully considered, and are persuasive,  Accordingly, the rejection has been withdrawn.  However, the Examiner has presented a new ground of rejection under 35 USC 101, and directs applicant to that rejection above.

	Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 102 in view of Wilde have been fully considered, but they are not persuasive.  Applicant asserts, on page 23 of the remarks, that the abstract of Wilde does not mention a “flight-recommendation-and-booking” system.  As noted in the rejection above, the modifying phrase “flight-recommendation-and-booking” is merely a non-functional label of the claimed system, and does not impart any specific function or structure onto the claims.  As applicant successfully argued, claim 1 should not have been interpreted under 35USC 112(f), and thus no structure was imported from the specification.  
Applicant further asserts that claim 76 of does not disclose the claimed “memory”, apparently because Wilde does not mention the specific word, “memory”. Applicant further acknowledges that paragraph 76 mentions “data sources”.  Data sources from which an API retrieves data are clearly a manner of memory, as they must 
Applicant further asserts, on page 24 of the remarks, that the claimed “flight-recommendation-and-booking subsystem” is not disclosed by Wilde in paragraph 25 and that “[t]hose with even passing familiarity with computer science and modern technology recognize that a flight-recommendation-and-booking subsystem is not an API. The acronym "API" stands for "application programming interface." It is a general concept in computer science. An API generally consists of a set of entry points through which functions and/or services are called by a user of the API. An API is not a 25subsystem.”  However, as noted above, the modifying phrase “flight-recommendation-and-booking” is merely a non-functional label of the claimed “subsystem”.  The claimed “subsystem” is only limited by its claimed functionality and configuration, which is merely “implemented within a cloud- computing facility, data center, or one or more Internet-connected servers”.  The invention set forth by Wilde, and described in paragraph 25 with regard to the operation of the API, is implemented across one or more internet connected servers.  It is unclear exactly which features of the claimed “flight-recommendation-and-booking” subsystem applicant believes Wilde to be missing. Additionally, as noted above, applicant has admitted that “flight-recommendation-and-booking” systems are old and well-known.  Accordingly, applicant’s arguments to such a feature are not persuasive.


Applicant’s arguments with respect to the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625